Filed 11/12/14 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2014 ND 203







State of North Dakota, 		Plaintiff and Appellee



v.



Terrance Derrel Jones, 		Defendant and Appellant







No. 20140100







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable David E. Reich, Judge.



AFFIRMED.



Per Curiam.



Julie A. Lawyer, Burleigh County Assistant State’s Attorney, 514 E. Thayer Ave., Bismarck, ND 58501, for plaintiff and appellee; submitted on brief.



Kent M. Morrow, P.O. Box 2155, Bismarck, ND 58502-2155, for defendant and appellant; submitted on brief.

State v. Jones

No. 20140100



Per Curiam.

[¶1]	Terrance Jones appeals from a criminal judgment entered after a jury found him guilty of possession of a controlled substance with intent to deliver within 1,000 feet of a school and possession of drug paraphernalia.  On appeal, Jones argues there is insufficient evidence to sustain the guilty verdicts.  We conclude the verdicts are supported by substantial evidence.  We summarily affirm the criminal judgment under N.D.R.App.P. 35.1(a)(3).

[¶2]	Gerald W. VandeWalle, C.J.

Lisa Fair McEvers

Carol Ronning Kapsner

Dale V. Sandstrom

Daniel J. Crothers